10/30/2020



            RULES FOR LAWYER DISCIPLINARY ENFORCEMENT                                Case Number: AF 06-0628



                            I. STRUCTURE AND SCOPE

RULE 1. COMPREHENSIVE LAWYER REGULATION SYSTEM
    The Court hereby establishes a comprehensive lawyer discipline'and disability system,
consisting of an Office ofDisciplinary,Counsel and a Commission on Practice. The Office
of Disciplinary Counsel shall perform central intake functions and shall process,
investigate, and prosecute those grievances against lawyers which are within the
disciplinary jurisdiction ofthe Court. The Commission on Practice, which shall be divided
into Review and Adjudicatory Panels, shall approve the filing of Complaints by the Office
of Disciplinary Counsel, shall hear and decide Complaints and, in appropriate cases, shall
make recommendations to . the Court for discipline. Prosecutorial and adjudicatory
functions shall be separated and managed to secure responsiveness, efficiency, and
fairness.

RULE 2. THE COMMISSION ON PRACTICE OF THE SUPREME COURT OF
THE STATE OF MONTANA; APPOINTMENT; COMPOSITION; OFFICERS;
ELECTIONS;POWERS AND DUTIES; QUORUM;MEETINGS
     A. Appointment.• The Court shall appoint a fourteen-member commission to be
known as "The Commission on Practice of the Supreme Court of the State of Montana,"
hereinafter referred to as the "Commission," which shall consist ofnine practicing lawyers,
who shall be residents ofthe state of Montana and licensed and admitted to practice in the
state of Montana, and five nonlawyers. One of said lawyers shall be appointed from each
ofthe areas hereinafter defined. One lawyer member shall be at large and may be appointed
from any area set forth below. The nonlawyer members of the Commission shall be
appointed at large, but they shall be residents of the state of Montana. The term of office
of all members of the Commission shall be four years. The persons serving on the
Commission on the effective date ofthese Rules shall continue to serve on the Commission
for the rernainder ofthe terms for which they were appointed, unless their mernbership on
the Commission is terminated as hereinafter provided.
       The areas from which the lawyer members of the Commission shall be appointed
shall be comprised of the various judicial districts of the state of Montana, and are to be
designated as follows:
     Area A,comprising the Eleventh and Nineteenth Judicial Districts;
     Area B,comprising the Fourth, Twentieth, and Twenty-first Judicial Districts;
     Area C,comprising the Second, Third, and Fifth Judicial Districts;
     Area D,comprising the Eighth and Ninth Judicial Districts;
     Area E, comprising the Seventh, Tenth, Twelfth, Fourteenth, Fifteenth, Sixteenth,
     and Seventeenth Judicial Districts;
     Area F, comprising the First Judicial District;
     Area G,comprising the Sixth and Eighteenth Judicial Districts; and
     Area H,comprising the Thirteenth and Twenty-second Judicial Districts.

                                             1
    Except for the at-large lawyer member, appointments to the Commission ofthe lawyer
members shall be made by the Supreme Court from a list of three practicing lawyers in
each Area having the three highest number of votes in an election by the Area members of
the State Bar of Montana. The time, place, and method of such election shall be in
accordance with the orders of this Court. In the event that said election is not held in any
Area as ordered, the Supreme Court shall appoint a member from that Area to serve on the
Commission.
    The nonlawyer members and the at-large lawyer member ofthe Cornmission shall not
be subject to the election procedure, but shall be appointed by the Court.
    In the event of a vacancy on the Commission, a successor shall be appointed by the
Supreme Court for the unexpired term of the rnember whose office is vacated. Members
ofthe Commission may terminate their membership at their pleasure, and their membership
may be terminated by the Court at its pleasure.
    B. Election of Officers. The mernbers of the Commission shall annually elect a
chairperson, a vice chairperson, and an executive secretary. The chairperson and vice
chairperson must be lawyer members of the Commission. The chairperson, and in the
absence of the chairperson, the vice chairperson, shall preside at meetings of the
Commission except that in the conduct of disciplinary hearings the chairperson may
appoint another lawyer member ofthe Commission to act as presiding officer. A presiding
officer shall have all of the powers of the chairperson in any case in which he or she has
been appointed.
    C. Quorum. Eight members of the Commission shall constitute a quorum when the
Commission is acting as a whole. The act ofa majority ofthe mernbers present at a meeting
at which a quorum is present shall be the act ofthe Comrnission.
    D. Meetings. Members ofthe Commission shall meet at times and places designated
by the chairperson or, in the absence ofthe chairperson, by the vice Chairperson, who shall
determine the agenda for the meetings. Except in cases of emergency, notice of
Commission meetings shall be given as provided by law or by these Rules at least seven
calendar days in advance of the meeting. Notice may be delivered electronically or by
mail. In cases of emergency requiring, in the judgment of the person calling the meeting,
a shorter time, reasonable notice appropriate under the circumstances should be given. In
addition, the Supreme Court may call a meeting of the members to be held at a time and
place ordered by the Court. Notice ofsuch meeting shall be given as above provided. The
minutes of any meeting of the Commission shall state the forrn and time of notice of
meeting given to the members.
    Also, the Supreme Court may call a meeting of the members to be held at a time and
place ordered by the Court. Notice ofsuch meeting shall be given as above provided. The
minutes of any meeting of the Commission shall state the form and time of notice of
rneeting given to the members.
    E. Executive Committee. The chairperson, vice chairperson, and executive secretary
ofthe Cornmission shall constitute the executive committee. The principal function ofthe
executive committee shall be to attend to administrative matters during the interval


                                             2
between meetings of the Commission. The executive committee shall have such other
duties and authority as the Commission shall determine from time to tirne.
    F. Compensation and Expenses. Members of the Comrnission shall receive no
compensation for their services, but may be reimbursed for travel and other expenses
incidental to the performance oftheir duties.
    G. Powers and Duties of the Commission. The Commission shall exercise the
following powers and duties:
    (1)Adopt rules or policies providing for the time and place ofmeetings, and such other
procedural rules not in conflict with these Rules, as may be necessary to expedite the
conduct ofits business;
    (2) Periodically review the operation of the lawyer disciplinary system with the
Supreme Court;
    (3)Establish Review Panels pursuant to Rule 3;
    (4)Establish Adjudicatory Panels pursuant to Rule 4;
    (5) Supervise Commission staff;
    (6)Assure that a Review Panel member who sits on a particular case does not also sit
on an Adjudicatory Panel for that case;
    (7) Maintain all permanent records of disciplinary rnatters and proceedings; and
    (8)EXercise such other authority and perform such other duties as are provided in these
Rules, or that may be required in,order to carry out the provisions of these Rules.

RULE 3. REVIEW PANELS: COMPOSITION; POWERS AND DUTIES;
QUORUM
     A. Composition. The Chairperson of the Commission shall appoint one or more
Review Panels of five members each, at least two of whorn shall be nonlawyers; shall
designate a Chairperson for each Review Panel; and shall realign the membership of
Review Panels from time to time.
     B.Powers and Duties. A Review Panel shall:
    (1) Review Disciplinary Counsel's request to flle a Complaint, together with the
grievance, the response froin the lawyer against whom the grievance was made, and any
reply from the grievant, together with other relevant documents and Disciplinary Counsel's
intake summary, investigative report, and recommendations;
    (2)Refer the grievance to Disciplinary Counsel for any further investigation, ifneeded,
to determine whether a Complaint is appropriate;
    (3)Approve Disciplinary Counsel's request to file a Complaint when the facts appear
to warrant disciplinary action or transfer to disability/inactive status or reject the request to
file a Complaint if discipline does not appear to be warranted;
    (4)Hear requests by Disciplinary Counsel for private adrnonitions and render the sarne
upon approval;
    (5) Hear . and determine requests for review pursuant to Rule 10C(3) and for
reconsideration pursuant to Rule 14;
     (6) Authorize the stay of disciplinary proceedings for good cause shown pursuant to
Rule 28;
    (7) Conduct show cause hearings when a lawyer has refused to respond to inquiries
from the Office ofDisciplinary Counsel or the Commission; and
    (8)Notify the Office of Disciplinary Counsel and the responding lawyer or his or her
counsel ofaction by a Review Panel and the reasons for any deriial ofthe request to approve
the filing of a Complaint.
     C. Review Panel File Review and Deliberation. The consideration of a request by
the Office of Disciplinary Counsel for a private admonition or to review investigative
materials and file a Complaint shall be made by a Review Panel. The Office ofDisciplinary
Counsel shall attend the file review for the purpose of responding to Panel members
regarding its investigation and a request to approve a private admonition or to file a
Complaint. Neither the Office ofDisciplinary Counsel, the referenced attorney, nor his or
her counsel shall be entitled to participate in or attend the Review Panel's deliberations,
which are confidential.
     D. Quorum. Three members of a Review Panel, at least two of whom are lawyers,
shall constitute a quorum; however, any act of a Review Panel shall require the vote of a
majority of the members present.

RULE 4. ADJUDICATORY PANELS: COMPOSITION;POWERS AND DUTIES;
QUORUM
     A. Composition. The Chairperson of the Commission shall appoint one or mOre
Adjudicatory Panels of nine members each, at least three of whom shall be nonlawyers;
shall designate a Chairperson for each Adjudicatory Panel; and shall realign the
membership of Adjudicatory Panels from time to time.
     B. Powers and Duties. Adjudicatory Panels shall, in accordance with the specific
procedures and.provisions of these Rules:
    (1) Hold hearings on Complaints and Complaints for interim suspension filed by
Disciplinary Counsel;
    (2)After hearing, dismiss the Complaint, order discipline that may be imposed by the
Commission under these Rules, or make findings of fact, conclusions of law, .and
recommendations to the Montana Supreme Court when indicated by these Rules, or engage
in other disposition of Complaints;
    (3) Hear and determine preliminary and procedural matters incidental to the exercise
of its powers and duties;
    (4) Following the filing of a Complaint and proceedings thereon, an Adjudicatory
Panel may determine to sanction a lawyer by the imposition of a public admonition or a
letter of caution, which the Adjudicatory Panel shall administer or issue;
    (5)Hear and determine requests for reconsideration pursuant to Rule 14;
    (6)Administer oaths, provide for discovery, and exercise its subpoena power pursuant
to Rule 19;
    (7) Authorize the stay of a disciplinary proceeding for good cause shown pursuant to
Rule 28;



                                            4
    (8).Hold show cause hearings when a lawyer has refused to respond or cooperate with
the Office of Disciplinary Counsel, a Review Panel, or an Adjudicatory Panel pursuant to
Rule 24;
    (9) Conduct proceedings relative to disability and transfer to inactive status pursuant
to Rule 28;
    (10)Hold hearings on petitions for reinstatement and make recommendations for their
disposition to the Supreme Court pursuant to Rule 29; and ,
    (11)Hold hearings and make recommendations to the Court concerning assessment of
the costs of proceedings, investigations, and audits pursuant to Rule 9.
     C. Quorum. Five members of an Adjudicatory Panel, at least three of whom are
lawyers, shall constitute a quorum; however, any act ofan Adjudicatory Panel shall require
the vote of a majority ofthe members present.

RULE 5. OFFICE OF DISCIPLINARY COUNSEL
      A. Appointment. The Court shall appoint a lawyer to serve as Chief Disciplinary
Counsel and rnay appoint such Deputy Disciplinary Counsels as it deems necessary.
Disciplinary Counsel shall not engage in private practice; shall be admitted to practice in
Montana at the time of appointment or within a reasonable time thereafter as determined
by the Court; and shall maintain offices in Helena, Montana, in facilities designated by the
Court. ChiefDisciplinary Counsel and Deputy Disciplinary Counsels serve at the pleasure
ofthe Court.
      B.Powers and Duties. Disciplinary Counsel shall perforrn all prosecutorial functions
and shall have the following powers and duties:
     (1)Supervise Office ofDisciplinary Counsel(Office)staffin performing central intake
functions;
     (2)Evaluate all information coming to the attention ofthe Office to determine whether
it is within the disciplinary jurisdiction ofthe Court;
     (3) Investigate all information corning to the attention of the Office which, if true,
would be grounds for discipline or transfer to disability/inactive status;
     (4)Investigate all facts pertaining to petitions for reinstatement or readmission;
     (5) Dismiss a grievance that Disciplinary Counsel determines does not warrant
disciplinary action;
     (6)In addition to dismissing the grievance, Disciplinary Counsel may issue a letter of
caution or take other corrective action when Disciplinary Counsel deems it appropriate;
     (7) Request a Review Panel to approve a private admonition or for leave to file a
Complaint when Disciplinary Counsel determines that disciplinary action by the
Commission or the Montana Supreme Court is warranted;
     (8)Prosecute before Adjudicatory Panels and the Court discipline, interim suspension,
reinstatement, and readmission proceedings, and proceedings for transfer to or from
disability/inactive status;
     (9) Employ and supervise Office staff needed for the performance of prosecutorial
functions and, when circuinstances necessitate their use, appoint and supervise special
investigators and volunteer special counsel;

                                             5
    (10)Notify promptly the grievant and the lawyer that an investigation is to be initiated
by Disciplinary Counsel, or where Disciplinary Counsel dismisses, provide a concise
written statement ofthe facts and reasons a matter has been dismissed;
    (11)Develop written guidelines for determining which matters fail to allege facts that
would constitute grounds for disciplinary action;
    (12) Request the Clerk of the Supreme Court to notify each jurisdiction in which a
lawyer is admitted of a transfer to or from disability/inactive status, reinstatement,
readmission, or any public discipline imposed in this state;
    (13) Whenever costs have been assessed against a lawyer by the Supreme Court,
assemble and serve on the lawyer an itemized list of the costs of proceedings,
investigations, and audits;
    (14)Seek reciprocal discipline when inforrned of any public discipline imposed in any
other jurisdiction;
    (15) Forward a certified copy of the judgment of conviction to the disciplinary office
in each jurisdiction in which a lawyer is admitted when the lawyer is convicted of a serious
crime (as hereinafter defined) in this state;
    (16) Maintain permanent records of discipline and disability matters and compile
statistics to aid in the administration ofthe system;
    (17)Prepare an annual budget for the Office and submit it to the Board of Trustees of
the State Bar of Montana for review;
    (18) Make reasonable and necessary expenditures pursuant to the reviewed budget to
perform the duties ofthe Office;
    (19) Supervise and direct Office staff and operations;
    (20) Prepare and submit tò the Court recommendations concerning the annual
assessment of Bar members; and
    (21) Make recommendations to the Court about the lawyer regulation system.
     C. Prohibited Activities. Disciplinary Counsel shall not have authority to render
advisory ethics Opipions, either orally or in writing, or to impose any form of discipline on
a lawyer.

RULE 6. COSTS AND EXPENSES; FISCAL REVIEWS AND AUDITS
    A. Office of Disciplinary Counsel. The costs and expenses of the Office of
Disciplinary Counsel shall be paid from an annual assessment of active members of the
State Bar of Montana and of nonmembers admitted to practice under the Montana State
Bar pro hac vice rules. The Supreme Court shall determine the amount of the annual
rnember assessment.
    B. Commission on Practice. The costs and expenses ofthe Commission shall be paid
from legislatively appropriated public funds.
    C. Fiscal Reviews and Audits. The Court may direct fiscal reviews and audits ofthe
components ofthe lawyer regulation system.




                                             6
RULE 7. JURISDICTION
     A. Members of the State Bar of Montana. Any lawyer admitted to practice law in
this jurisdiction, including any formerly admitted lawyer with respect to acts committed
prior to resignation, suspension, disbarment, or transfer to inactive status, or with respect
to acts subsequent thereto which amount to the practice of law or constitute a violation of
these Rules, of the Montana Rules of Professional Conduct, or of the conditions of the
order of discipline or transfer, is subject to the -disciplinary jurisdiction of the Montana
Supreme Court and the Commission.
     B. Other Attorneys. Any lawyer specially adrnitted by a Montana court for a
particular proceeding, appearing by pleading or otherwise in any judicial or administrative
proceeding in Montana, and any lawyer not admitted in this jurisdiction who practices law
or renders" or offers to render any legal services in this jurisdiction, is subject to the
disciplinary jurisdiction ofthe Supreme Court ofMontana and the Commission for conduct
pertaining to his or her practice oflaw in Montana.
     C.Disciplined or Resigned Attorneys. Ifa lawyer is suspended, disbarred, or resigns
as member ofthe State Bar of Montana, or the lawyer's special admission or appearance
   a
in any judicial proceeding in Montana has terminated, the lawyer remains subject to
disciplinary proceedings for conduct occurring prior to the effective date ofthe suspension,
disbarment, resignation, or termination, or for conduct that violates the order of discipline.
     D. Grounds Cumulative.;The grounds for disciplinary jurisdiction enumerated herein
are in addition to those set forth in Rule 8.5, Montana Rules ofProfessional Conduct.

RULE 8. GROUNDS FOR DISCIPLINE
     A. Reasons for Discipline. Discipline may be imposed for any of the following
reasons:
    (1)Acts or omissions by a lawyer, individually or in concert with any other person or
persons, which violate the Rules ofProfessional Conduct or the disciplinary rules adopted
from time to time by the Supreme Court;
    (2) Any act committed by an attorney contrary to the highest standards of honesty,
justice, or morality, including but not limited to those outlined in Title 37, chapter 61, parts
3 and 4, MCA,whether committed in such attorney's capacity as an attorney or otherwise;
    (3) Conduct which results in conviction of a criminal offense;
    (4) Conduct which results in lawyer discipline in another jurisdiction;
    (5) Violation ofthe terms of any discipline or disciplinary order;
    (6)Failure to promptly and fully respond to an inquiry from Disciplinary Counsel, an
investigator,.or the Commission, or failure to justify such refusal or nonresponse; or
    (7) Willful contempt of court or ofthe Cornmission and failure to purge the contempt.
     B. Relationship to Criminal Proceedings. Acquittal of a charge of crime, plea
bargain, conviction of a lesser crime, or dismissal of a charge of crime after deferred
imposition of sentence shall not constitute a bar to lawyer discipline for that act, nor shall
conviction in a criminal proceeding be a condition precedent to the institution of
disciplinary proceedings for that act.
RULE 9. DISCIPLINE AND SANCTIONS
     A. Forms of Discipline. Discipline may take one or more ofthe following forms:
    (1) Disbarment. "Disbarment" means the unconditional termination of any privilege
to practice law in this state and, when applied to any attorney not admitted to practice law
in this state, means the unconditional exclusion from the admission to or the exercise of
any privilege to practice law in this state.
    (2)Suspension from the practice oflaw for a definite period oftime or for an indefinite
period of time with a fixed minimum term. "Suspension" means the temporary or
indefinite termination ofthe privilege to practice law in this state and, when applied to any
attorney not admitted to practice law in this state, means the temporary or indefinite
exclusion from the admission to or the exercise ofany privilege to practice law in this state.
    (3) Public censure. Public censure declares the conduct of the lawyer improper but
does not limit the lawyer's right to practice.
    (4)Private admonition or a letter of caution. A private admonition by a Review Panel
and a letter of caution are non-public forms of discipline. They should be irnposed only in
cases of minor misconduct or a technical violation of the Montana Rules of Professional
Conduct when there is little or no injury to the public, the legal system, or the profession,
and when there is little likelihood of repetition by the lawyer. A private admonition and a
letter of caution are instructive, to inform the lawyer that his or her conduct is unethical but
does not unnecessarily stigmatize a lawyer from whom the public needs no protection.
Private admonitions may be delivered orally by a Review Panel ofthe Commission or in a
writing.. Private admonitions given orally are not recorded and, if given in writing, are not
retained in the Commission's files. A private admonition and a letter of caution do not
limit the lawyer's right to practice.
   (5)Public Admonition. An admonition by an Adjudicatory Panel is a public reprimand
that declares the conduct of the lawyer in violation of the Montana Rules of Professional
Conduct. Admonitions may be delivered orally by the Commission or in writing. Oral
public admonitions are not recorded and no record is made ofthe content ofa written public
admonition. The fact a public adinonition was delivered is a part of an attorney's
disciplinary record.
    (6) Probation. Probation allows a lawyer to practice under specified conditions and
can be imposed alone or in conjunction with an admonition or a suspension or as a
condition of readmission. A lawyer against whom disciplinary proceedings are pending
may be placed on probation by the Supreme Court or, with the lawyer's concurrence, by
an Adjudicatory Panel. The probation shall be for such time and upon such terms and
conditions as are determined appropriate in the case. Discipline inay be imposed for
violation of any of the terms and conditions of such probation, including failure to satisfy
completion of a diversion, mentoring, or treatment program.
    (7)Interim suspension pending final determination of discipline.
     B. Discipline Criteria. The following factors shall be considered in determining
discipline to be recommended or imposed:
    (1)The gravity and nature ofthe duty violated, including whether the duty is owed to
a client, to the public, to the legal system, or to the profession;

                                               8
    (2)The lawyer's mental state;
    (3)The actual or potential injury caused by the lawyer's misconduct;
    (4)The existence of aggravating or mitigating factors; and          •
    (5)The existence of prior offenses.
    Aggravating factors include but are not limited to:
       (a) dishonest or selfish motive;
       (b) a pattern of misconduct;
       (c) multiple offenses;
       (d) bad faith obstruction of the disciplinary proceeding by intentionally failing to
    comply with rules or orders ofthe disciplinary agency;
 .     (e) submission of false evidence, false statements, or other deceptive practices
    during the disciplinary process;
       (f)refusal to acknowledge wrongful nature of conduct;
       (g)vulnerability of victim;
       (h) substantial experience in the practice oflaw;
       (i) indifference to making restitution; and
       (j) illegal conduct, including that involving the use of controlled substances.
    Mitigating factors include but are not limited to:
      .(a) absence of a prior disciplinary record;
       (b)absence of a dishonest or selfish motive;
       (c) personal or emotional problems;
       (d) timely good faith effort to make restitution or to rectify consequences of
    misconduct;
       (e) full and free disclosure to the Office of Disciplinary Counsel or cooperative
    attitude toward proceedings;
       (f) inexperience in the practice oflaw;
       (g) character or reputation;
       (h)physical or mental disability or impairment;
       (i) interim rehabilitation;
       (j) delay in disciplinary proceedings;
       (k)imposition of other penalties or sanctions;
       (1) remorse; and
       (rn) remoteness of prior offenses.
    C.Sanctions. The following non-exclusive and cumulative sanctions may be imposed
in connection with a form of discipline:
    (1)Restitution to persons financially injured;
    (2)Disgorgement of any fees and costs earned or claimed;
    (3)Reimbursement to the Lawyers' Fund for Client Protection;
    (4)Assessment ofthe cost of proceedings, investigations, and audits;
       (a) Whenever costs of proceedings are assessed by the Supreme Court or the
     Commission as part of the discipline imposed upon a lawyer, Disciplinary Counsel
    shall assemble and serve upon the lawyer an iternized list ofthose costs. .The lawyer
    shall then have ten days thereafter in which to file written objections with the
     Commission and, if so desired, request a hearing before an Adjudicatory Panel on
     whether the amount ofsuch costs is reasonable and necessary.
       (b) An Adjudicatory Panel shall thereafter recommend an amount of costs to be
     imposed, and shall file its recommendation with the Supreme Court, which shall then
     issue an appropriate order assessing costs.
    (5)Probation; and
    (6) Other requirements the Commission or the Montana Suprerne Court deems
consistent with the purposes oflawyer sanctions.
     D. Procedure for Discipline for Willful Contempt of Court or the Commission
and Failure to Purge the Contempt. Upon receipt of a certified copy of an order of
contempt that has become final, the Supreme Court may,in its discretion, issue an order to
show cause why the lawyer's license to practice law should not be suspended or other
discipline should not be irnposed. The lawyer against whom such an order has been entered
in district court or by the Commission shall not have the right or opportunity to re-litigate
the merits ofthe contempt order,the right to hearing and due process having been afforded
him or her in the district court or before the Commission.
     In the alternative, the Supreme Court may direct an Adjudicatory Panel to issue .the
order to show cause or direct the lawyer to appear before the Adjudicatory Panel. In that
event, the Adjudicatory Panel shall make a written recommendation to the Supreme Court
regarding suspension ofthe lawyer's license or other discipline.
     An attorney who has been purged ofthe contempt order may be reinstated to practice
law. Prior to reinstatement,the lawyer shall be required to pay the costs ofany proceedings
before the Commission.

                                     II. PROCEDURE

 RULE 10. OFFICE OF DISCIPLINARY COUNSEL
      A. Central Intake and Evaluation. The Office ofDisciplinary Counsel shall perform
 central intake functions including, but not limited to, the following:
     (1)Receive information and grievances regarding a lawyer's alleged misconduct;
     (2) Make appropriate referrals regarding information and grievances while assuring
 that any member ofthe public who wishes to make a grievance against a lawyer is able to
 do so;
     (3) Provide the grievant access to a packet of written materials containing forms,
 instructions, and information about Montana's lawyer disciplinary process; and
     (4)Receive written'grievances on the forms provided.
     B. Preliminary Review and Processing of Grievances. The Office of Disciplinary
'Counsel shall conduct a preliminary review of each written grievance received by the
 Office and deterrnine whether the grievance involves a matter that is within the disciplinary
 jurisdiction ofthe Court.




                                              10
     C.Investigation.
     (1) All investigations shall be conducted by or under the authority and direction of
Disciplinary Counsel. Upon such investigation as Disciplinary Counsel deems appropriate,
he or she may:
        (a)(1) Send the grievance to the lawyer against whom the grievance is made;
        (2) Send the lawyer's response to the grievant and, if appropriate, request his or her
     reply to the lawyer's response;
        (3)Prepare an intake summary; and
        (4) Conduct an investigation and prepare an investigative report; or
        (b) With or without some or all of the process set forth in Rule 10C(1)(a), dismiss
     the grievance without prejudice where the grievance does not appear to be within the
     disciplinary jurisdiction ofthe Court or the facts do not appear to warrant disciplinary
     action.
        (c)Issue a letter of caution to a lawyer, request a Review Panel to approve a private
     admonition or issue a letter of caution, or take other corrective action when
     Disciplinary Counsel deems it appropriate. Any such action by Disciplinary Counsel
     is not disciplinary action.
    (2)Notice ofDisposition. In the event of a dismissal, Disciplinary Counsel shall give
written notice to the grievant and to the lawyer ofthe dismissal, stating the reasons for the
action taken, and advising the grievant ofthe right to request review ofthe dismissal.
    (3) Request for Review. The grievant may file a written request for review of
Disciplinary Counsel's dismissal within 30 days of the notice of disposition pursuant to
Rule 10C(2). Disciplinary Counsel's dismissal shall be reviewed by a Review Panel upon
the record before it. The Review Panel may approve, disapprove, or modify Disciplinary
Counsel's disposition.
     A lawyer against whom Disciplinary Counsel determines to take corrective action
other than a letter ofcaution may file a written request for review ofDisciplinary Counsel's
determination within 30 days after Disciplinary Counsel notifies the lawyer of the
corrective action. Disciplinary Counsel's determination shall be reviewed by a Review
Panel upon the record before the Review Panel. The Review Panel may approve,
disapprove, or modify Disciplinary Counsel's determination as to corrective action.
     D. Review Panel Proceeding. Disciplinary Counsel shall:
    (1)Request leave of a Review Panel to approve and deliver a private admonition or to
file a Complaint; and
    (2)Provide additional inforination to or conduct further investigation at the request of
a Review Panel.
     E. Adjudicatory Panel Proceeding. Disciplinary Counsel shall:
    (1) Draft and prosecute Complaints and Complaints proposing interim suspension
before an Adjudicatory Panel,represent the Office ofDisciplinary Counsel in appeals from
Adjudicatory Panel decisions or recommendations and in other disciplinary matters that
come before the Commission,'the Montana Supreme Court, or other courts;
     (2)Recommend discipline or other disposition of a case to an Adjudicatory Panel;
     (3) Conduct and respond to discovery pursuant to Rule 19; and

                                             11
   (4) Investigate a petition for reinstatement and present relevant evidence at an
Adjudicatory Panel hearing on the petition.

RULE 11. LIMITATION ON TIME TO BRING COMPLAINT
     A. Time Limit for filing,a Complaint. Except as otherwise provided in these rnles,
from the tirne the alleged misconduct giving rise to the inquiry or grievance is discovered
or, with due diligence, should have been discovered, a Complaint must be filed within six
years from the date ofthe alleged rnisconduct.
     B. When Violation Occurs. A Rule ofProfessional Conduct is violated when every
element of a violation has occurred. If the violation is a continuing offense, the violation
occurs when the offensive conduct ends.
     C. Tolling. The six-year limit is tolled during the period:
    (1)The lawyer represents the grievant, the grievant's family rnember,
or the grievant's business or employer;
    (2)The grievant is a minor, or is physically or mentally incapacitated;
    (3) Civil, criminal, or administrative investigations or proceedings based on the same
acts or circumstances as the violation are pending with any governmental agency, court, or
tribunal;
    (4)The lawyer conceals facts about the violation;
    (5)The lawyer fails to cooperate with an investigation ofthe violation;
    (6) The lawyer'makes false or misleading statements to .the Office of Disciplinary
Counsel concerning the violation; or
    (7)The disciplinary investigation or proceeding is abated under Rule 28.
     D.Rule of Repose. Except as provided in subsection 11E,notwithstanding any tolling
under subsection 11C, a Complaint rnay not be filed more than 10 years after the date of
the alleged misconduct.
     E. Exceptions. There shall be no lirni:t on the time to file a Complaint for:
    (1) Any alleged misconduct based upon a plea of guilty to a felony, with or without a
reference to an Alford or a nolo contendere plea, or upon conviction of a felony; or
    (2) Any alleged misconduct that constitutes a felony, without regard to whether the
lawyer is charged, prosecuted, or convicted of a crime for the conduct.

RULE 12. FILING,SERVICE,AND CASE PROCEDURES
    A. Complaint and Citation. When a Review Panel has granted the Office of
Disciplinary Counsel leave to file a Cornplaint against a respondent lawyer:
    (1) Disciplinary Counsel shall file a Complaint with the Clerk of the Supreme Court
and shall furnish a copy to the Commission;
    (2)The Complaint shall set forth the charges with'sufficient clarity and particularity as
to inform the lawyer ofthe alleged misconduct;
    (3) The Complaint shall be signed by Chief Disciplinary Counsel or Deputy
Disciplinary Counsel but need not be verified; and
    (4) The Clerk ofthe Supreme Court shall issue a citation that, together with a copy of
the Complaint, shall be served on the lawyer. The citation shall require the lawyer to file

                                             12
a written Answer to the Complaint with the Clerk of the Montana Supreme Court within
twenty-one days and indicate that a failure to file an Answer within the time prescribed
may subject the attorney to default as provided by Rule 12C(2).
     B. Service.
    (1) Service of Complaint. Service upon the lawyer of a Complaint shall be made by
personal service as provided in Rule 4, Montana Rules of Civil Procedure, or by registered
or certified mail to the last address that the lawyer provided to the State Bar of Montana.
Ifservice is made by registered or certified mail, service is deemed complete upon mailing.
    (2)Service of Other Papers. Excepting the Complaint and Answer,service of all other
pleadings, papers, or notices required by these Rules shall, unless otherwise provided by
these Rules, be made in accordance with Rule 5, Montana Rules of Civil Procedure, and
shall be filed with the Commission. The Commission shall maintain a docket record of all
documents filed with it.
     C. Answer.
    (1) The lawyer shall furnish a copy of the Answer to the Commission at the time of
filing with the Montana Supreme Court and service on Disciplinary Counsel.
    (2)If the lawyer fails to file an Answer within the prescribed time, the allegations in
the Complaint shall be deemed admitted and an Adjudicatory Panel to which the case has
been assigned shall conduct a hearing to rnake findings of fact, conclusions of law, and
impose discipline the Commission is authorized to order or make a recommendation to the
Supreme Court for discipline or other disposition ofthe case.
    (3) Absent good cause arid entry of an order by the Commission, an Answer rnay not
include motions under Rules 9, 11, 12, 13, or 14 of the Montana Rules of Civil Procedure.
    (4) Amended and supplernental pleadings before the Commission shall be governed
by Rule 15, Montana Rules of Civil Procedure.
    D. Hearing, Findings, Conclusions, and Disposition or Recommendation.
    (1) If the lawyer files an Answer, the Commission shall consult with Disciplinary
Counsel and counsel for the respondent lawyer or, if not represented, the respondent, to
determine a hearing date before an Adjudicatory Panel. The Commission shall file and
serve upon Disciplinary Counsel, the lawyer, and the lawyer's counsel, if any, a notice of
hearing setting forth the date, tirne, and place ofhearing, which notice shall be served upon
said persons at least twenty days in advance thereof. The lawyer is entitled to be
represented by counsel, to cross-examine witnesses, and to present evidence. The hearing
shall be recorded.
    (2) In the conduct of a hearing, the Chairperson of an Adjudicatory Panel shall have
authority to rule on all motions, objections, and other matters presented in connection with
the hearing. Except as may otherwise be provided herein, and except as an Adjudicatory
Panel Chairperson may determine in the interests of justice and fairness, hearings in
disciplinary proceedings shall be conducted in accordance with the Montana Rules of Civil
Procedure and the Montana Rules of Evidence.
    (3) Following the hearing, an Adjudicatory Panel shall make findings of fact,
conclusions of law, and a recommendation to the Supreme Court for discipline or other
disposition ofthe case.

                                             13
RULE 13. ADJUDICATORY                    HEARINGS;         PUBLIC        ADMONITIONS
(ABROGATED)

RULE 14. REQUEST FOR REVIEW BY GRIEVANT OF A REVIEW PANEL'S
DECISION
    A. Dismissal of Grievance. Upon review of Disciplinary Counsel's dismissal of a
grievance pursuant to Rule 10C(3), if a Review Panel affirms the dismissal, Disciplinary
Counsel shall notify the grievant in writing that the grievant may, within thirty days ofthe
date on which the notice was sent, request, in writing to the Supreme Court, review of the
disposition by the Supreme Court.
    B. Review Discretionary. The Supreme Court may, in its sole discretion, review the
Panel's disposition.

RULE 15. EX PARTE COMMUNICATIONS PROHIBITED
    Disciplinary Counsel, Disciplinary Counsel staff, members ofReview or Adjudicatory
Panels,the Commission, Commission staff, and the Supreme Court shall not communicate
ex parte between or among themselves or with others regarding the inerits of a pending or
impending investigation or a disciplinary proceeding except as permitted by the Rules for
Lawyer Disciplinary Enforcement. Communications for purposes of scheduling,
administration, and procedural matters shall not be prohibited but shall be conducted to
assure fairness to all parties.
    In the event a Commission member is a potential or an actual witness in a matter to
come before the Commission, this Rule does not prevent such person from cooperating
with the Office of Disciplinary Counsel and the respondent in their investigation,
prosecution, and defense of any claimed ethical violations.

RULE 16. REVIEW BY THE SUPREME COURT AFTER CONTESTED CASE
HEARING
    After service of a copy ofthe Commission's findings of fact, conclusions of law, and
recommendatiori, a party shall have thirty days from date of service within which to file
with the Supreme Court objections to the findings of fact, conclusions of law, and
recommendation. The objecting party shall serve upon the opposing party a copy of any
such objections. The opposing party shall have thirty days after date of service of such
objections within which to file with the Court a written brief in opposition to such
objections. A copy of such brief shall be served upon the objecting party. The Supreme
Court may, in its discretion, set the matter for oral argument. In the event objections are
not filed, the matter shall be deemed submitted at the expiration of the time for filing
objections. The Supreme Court shall consider the matter, issue its written decision, and
impose such discipline, if any, as it considers appropriate. The Supreme Court may
consider a petition for rehearing in accordance with the provisions of M.R. App.P. 20.




                                             14
RULE 17.PRIVILEGED COMMUNICATIONS AND IMMUNITY
    A. Privileged Communications. Communications or grievances, oral or written, to
or from the Commission and Office of Disciplinary Counsel, and testimony given in the
proceedings, are privileged. Evidence thereof is inadmissible in any lawsuit against any
grievant, witness, Commission member, Commission staff, Disciplinary Counsel, Office
of Disciplinary Counsel staff, investigator, special counsel, or other person employed or
retained by the Office of Disciplinary Counsel. Waiver, if any, of such privilege by
voluntary disclosure by a grievant or witness shall be determined under Rule 503, Montana
Rules ofEvidence.
    B. Immunity from Civil Suit. Members of the Comrnission, Commission staff,
Disciplinary Counsel, Office ofDisciplinary staff, investigators, special counsel, any other
person employed or retained by the Cornmission or the Office of Disciplinary Counsel to
represent it in Comrnission matters, staff rnernbers, and persons acting for the Commission
or the Office of Disciplinary Counsel shall be immune from suit for any conduct
undertaken in good faith in the course oftheir official duties under these Rules. All ofsaid
persons are deemed officers and/or agents ofthe Court for all purposes rnentioned in these
Rules.
     C.Immunity from Criminal Prosecution. Upon application ofDisciplinary Counsel
or the Commission and after reasonable notice to and written consent frorn the appropriate
county attorney(s), the Supreme Court may order that a witness cannot be prosecuted or
subjected to any penalty or forfiture other than a prosecution or action for perjury or
contempt, for or on account of any transaction, matter, or thing concerning which the
witness testified or produced in a lawyer disciplinary proceeding.

RULE 18. SERVICE(ABROGATED)

RULE 19. OATHS,SUBPOENA POWER,AND DISCOVERY
    A. Oaths. Any member of the Commission or other person authorized by law may
administer oaths and affirmations in matters pending before the Commission, but
subpoenas may only be issued on approval of the chairperson of the Commission or the
Chair of an Adjudicatory Panel.
    B. Investigative Subpoenas.
    (1) Before a Complaint has been filed, the chair of the Commission or of an
Adjudicatory Panel inay cause subpoenas to be issued commanding the persons to whom
they are directed to produce books, records, papers, documents, and other objects as may
be necessary and proper to the investigation.
    (2) An investigative subpoena may be issued upon the affidavit of Disciplinary
Counsel showing good cause to believe that:
      (a) the lawyer who is the subject of the investigation, or the person from whom
    information is sought, has failed to cooperate with Disciplinary Counsel's request for
    inforrnation in connection with that investigation;
      (b) a violation of the Rules of Professional Conduct or these Rules has been
    committed; and

                                            15
       (c)the information relative to the commission of that violation is in the possession
     ofthe person or institution to whom the subpoena is directed.
    (3)The lawyer who is the subject ofthe investigation need not be given advance notice
ofthe investigative subpoena. Upon execution ofthe investigative subpoena and return of
service, Disciplinary Counsel shall provide a copy of the investigative subpoena to the
lawyer who is the subject of the investigation.
     C. Subpoenas for Deposition or Hearing. After a Complaint has been filed, any
rnember of the Commission may, at the request of Disciplinary Counsel or the lawyer,
compel, by subpoena or order, the attendance of witnesses and the production of pertinent
books, papers, and documents. A copy of the subpoena must be served on the opposing
party at the time return of service is filed with the Comrnission.
     D. Enforcement of.Subpoenas. Any person subpoenaed or ordered to appear and
give testimony, or to produce pertinent books, papers, or documents, who fails or refuses
to appear or to produce such books, papers, or documents, or any person having been sworn
to testify, who refuses to answer any proper questions, may, upon request ofthe Office of
Disciplinary Counsel or upon determination by the Chairperson, be cited for contempt.
The Supreme Court may, upon proper application, also enforce the attendance of any
witness and the production ofany documents subpoenaed as well as hear proceedings based
upon a finding of conteinpt by the Commission.
     E. Subpoena Pursuant to Law of Another Jurisdiction. Whenever a subpoena is
sought in Montana pursuant to the law of another jurisdiction for use in lawyer disciplinary
or disability proceedings or investigations, and where the issuance of the subpoena has
been duly approved under the law of the other jurisdiction, the chairperson of the
Commission, upon request of Disciplinary Counsel (in a case where the request is by the
disciplinary authority ofthe foreign jurisdiction) or an attorney admitted to practice in this
jurisdiction (in a case where the request is by a respondent in a proceeding in the foreign
jurisdiction), may issue a subpoena as provided in this section to compel the attendance of
witnesses and production of documents in the county where the witness resides or is
employed or elsewhere as agreed by the witness. Service, enforcement, or challenges to
this subpoena shall be as provided in these Rules.
     F. Challenging Subpoena. Any challenge to the validity of a subpoena issued under
this Rule shall be heard and determined by the chairperson ofthe Commission or, in his or
her absence, the vice-chairperson or executive secretary, subject to review by the Supreme
Court, at the request of Disciplinary Counsel or the lawyer. Upon a determination that an
investigative subpoena issued under Rule 19B was improper or overly broad, any
information improperly obtained through the subpoena must not be used as evidence in any
disciplinary proceeding against the lawyer who is the subject of the investigation unless
such evidence is otherwise lawfully obtained.
     G. Discovery. Disciplinary Counsel and the lawyer shall be afforded reciprocal
discovery. Disputes concerning the scope and other aspects of discovery shall be
determined by the chairperson, or in his or her absence the vice-chairperson, of the
Adjudicatory Panel.


                                             16
    H. Witnesses and Fees. Witness fees and mileage shall be the same as provided by
law for witnesses in civil actions in the district courts ofthe state of Montana.

RULE 20. ACCESS TO DISCIPLINARY INFORMATION
    A. Confidentiality. All disciplinary information provided to the Office ofDisciplinary
Counsel and proceedings before the Commission prior to the filing of a Complaint with the
Clerk of the Supreme Court shall be confidential, except that Disciplinary Counsel may
disclose information if:
    (1)The respondent has waived confidentiality;
    (2) The proceeding is based upon allegations that include either the conviction of a
crime or reciprocal discipline;
    (3)The proceeding is based upon allegations that have become generally known to the
public;
    (4) There is a need to notify another person or organization, including the Lawyers'
Fund for Client Protection Board, the Commission on Character and Fitness, other lawyer
disciplinary agencies, law enforcement agencies, and the Montana Lawyer Assistance
Program,in order to protect the public,the administration ofjustice, or the legal profession,
unless Disciplinary Counsel reasonably determines that disclosure would hinder an
ongoing investigation or prosecution, infringe upon the privacy interests of a reporting or
other third party, or constitute an unduly broad or burdensome request; or,
    (5) There is a need to disclose information to third parties while investigating a
grievance.
    B.Public Information. Upon the filing of a Complaint with the Clerk ofthe Supreme
Court in a disciplinary matter, or upon the filing with the Clerk ofthe Suprerne Court of a
petition for reinstatement,the proceedings before the Commission and pleadings and other
documents filed with the Clerk or Cominission shall be public except for:
    (1)Deliberations and minutes of the Commission;
    (2) Information or proceedings with respect to which an Adjudicatory Panel or the
Supreme Court has issued a protective order;
    (3) Conditional adinissions and affidavits of consent submitted pursuant to Rule 26 of
these Rules until, and if, approved by the Court or, if applicable, an Adjudicatory Panel,
and public discipline is imposed; and
    (4)Hearings conducted pursuant to Rule 26 ofthese Rules.
    C. Admissibility in Other Proceedings.               The conclusions, opinions, and
recommendations ofDisciplinary Counsel or any investigator or special counsel acting on
behalf of the Office of Disciplinary Counsel while acting in those capacities are not
relevant or admissible for any purpose in any quasi-judicial or judicial forum, exclusive of
the Commission on Practice and the Montana Supreme Court in a disciplinary action.

RULE 21. DISSEMINATION OF DISCIPLINARY INFORMATION
    Notice of Discipline Imposed. The Clerk of the Supreme Court shall cause copies of
orders and notices of transfer to disability/inactive status, public admonition or censure,
suspension, disbarment, and reinstatement to be given to the Clerks of all of the District

                                             17
Courts ofthe State of Montana, all ofthe District Judges ofthe State of Montana,the Clerk
of the Federal District Court for the District of Montana, the Clerk ofthe Circuit Court of
Appeals of the Ninth Circuit, the Chairperson of the Commission, and the Executive
Director ofthe State Bar of Montana, or as the Supreme Court otherwise may direct.

RULE 22. ADDITIONAL RULES OF PROCEDURE
     A. Proceedings Governed by Rules of Civil Procedure. Except as otherwise
inconsistent with these Rules, the Rules of Civil Procedure ofthe State of Montana apply
in disciplinary cases.
     B. Standard ofProof. Allegations in a Complaint and grounds for reinstatement shall
be established by clear and convincing evidence.
     C. Burden of Proof. The burden of proof in proceedings seeking discipline is on
Disciplinary Counsel. The burden of proof in reinstaternent proceedings is on the person
seeking reinstatement.
     D.Availability of Hearing Transcript. A copy ofthe record of a public hearing shall
be made available to any person at his or her expense on request made to the Commission.
     E. Related Pending Litigation. After the filing of a Complaint, disciplinary
proceedings shall not be delayed because of substantial similarity to the material
allegations of pending criminal or civil litigation. The chairperson of an Adjudicatory
Panel in his or her discretion may, upon request of a party, authorize a stay for good cause
shown, but only after notice and opportunity to be heard.
     F. Delay Caused by Grievant. Neither withdrawal of an informal grievance by a
grievant, nor a settlement, nor a compromise between the grievant and the lawyer, nor
restitution by the lawyer shall, in itself, justify abatement of the processing of any
grievance.
     G. Effect of Time Limitations. Except as is otherwise provided in these Rules, time
is directory and not jurisdictional. Failure to observe prescribed time intervals may result
in sanctions against the violator but does not justify abatement of any disciplinary
investigation or proceeding.
     H.Grievances Against Commission Members. Allegations ofgrounds for discipline
against lawyer members of the Commission shall be processed in the same manner as
allegations against nonmembers of the Commission; provided, however, that the
Commission member against whom such allegations are made shall be disqualified from
participating in any rnanner as a Commission member with respect to that matter.
     I. Dismissed.Grievances. A grievance that has been dismissed, or upon which no
disciplinary action is taken or recommended, shall be expunged from Commission and
Disciplinary Counsel records and, for all purposes, shall be considered as null, void, and
nonexistent.

RULE 23. LAWYERS CONVICTED OF A CIUMINAL OFFENSE
     A. Transmittal of Certificate of Conviction. The clerk or other official of any court
in this state in which a lawyer,subject to the disciplinary jurisdiction ofthe.Supreme Court
has been convicted of a criminal offense shall, within thirty days ofthe date of conviction,

                                            18
transrnit a certificate of conviction to the Supreme Court, Disciplinary Counsel, and the
Commission on Practice.
     B.Procedure on Receipt of Certificate of Conviction. Upon receipt ofthe certificate
of conviction, the Supreme Court, either on its own motion or on that of Disciplinary
Counsel, shall deterrnine whether the criminal offense is one which affects the lawyer's
ability to practice law. If the Court determines that the lawyer was found guilty of a
criminal offense that affects the lawyer's ability to practice law, the Supreme Court shall
enter an order immediately suspending the lawyer from the practice of law pending final
disposition of a disciplinary proceeding predicated upon the conviction. The Supreme
Court shall in the same order direct Disciplinary Counsel to prepare and file a Complaint
against the lawyer predicated upon the conviction. Ifthe crirriinal offense does not involve
the lawyer's ability to practice law, the Supreme Court shall enter an order to that effect
and, thereafter, the matter shall be processed like any other information coming to the
attention of the Commission. The Court need not give notice to the lawyer, nor shall a
hearing be required prior to its deterrnination of whether the criminal offense of which the
lawyer was convicted was one which affects the lawyer's ability to practice law, nor shall
a hearing be required prior to the Supreme Court's entering an interim order ofsuspension.
A copy of any order entered pursuant to this Rule shall be served upon the lawyer,
Disciplinary Counsel, and the Commission. Upon good cause shown,the Court may in the
interest of justice set aside or modify the interim suspension; however, the interim
suspension may not be set aside solely by reason of a pending appeal ofthe conviction to
the Supreme Court, to another tribunal, or because of a inotion for a new trial.
     C. Proceedings After a Conviction. The sole issue to be determined in the
disciplinary proceedings conducted after a lawyer is convicted of a criminal offense which
affects the lawyer's ability to practice law shall be the extent of the final discipline to be
imposed, provided that a disciplinary proceeding so instituted will not be brought to
hearing until all appeals from the conviction are concluded unless the lawyer requests that
the matter not be deferred.
     D. Certificate of Conviction Conclusive. A certificate of conviction of a lawyer for
a criminal offense shall be conclusive evidence of the commission .of that crime in any
disciplinary proceeding instituted against the lawyer based upon the conviction.
     E. Automatic Reinstatement from Interim Suspension Upon Reversal of
Conviction. If a lawyer suspended solely under the provisions of paragraph B above
demonstrates that the underlying conviction has been reversed or vacated, the order for
interim suspension shall be vacated and the lawyer placed on active status. The vacating
of the interim suspension will not automatically terminate any proceeding then pending
against the lawyer, the disposition of which shall be determined by the Adjudicatory Panel
on the basis ofthe available evidence.
     F. Notice to Clients and Others on Interim Suspension. An interim suspension
order entered pursuant to this Rule shall constitute a suspension ofthe lawyer for purposes
ofRule 21.



                                             19
RULE 24. FAILURE TO RESPOND TO THE OFFICE OF DISCIPLINARY.
COUNSEL OR THE COMMISSION
     If a lawyer subject to the jurisdiction of the Supreme Court should fail or refuse to
promptly and fully respond to a grievance or other inquiry communicated to such lawyer
in writing by the Office of Disciplinary Counsel or the Adjudicatory or Review Panel
before which the matter is pending, the Panel, in addition to other proceedings authorized
by these Rules, may direct such lawyer to appear before the Panel and show cause why
appropriate discipline or sanction should not be imposed for failure to respond or
cooperate. If the matter is pending before a Review Panel, and the lawyer fails to show
good cause, the Review Panel shall refer the matter to an Adjudicatory Panel. Notice of
such show cause hearing shall be served upon the lawyer and provided to the Office of
Disciplinary Counsel at least twenty days prior to the hearing. If at such hearing the lawyer
fails to respond or show a just or reasonable cause for not responding, then in addition to
the disciplines and sanctions otherwise provided by these Rules, the Adjudicatory Panel
may, upon determination of its appropriateness, recommend to the Supreme Court the
immediate interim suspension of such lawyer for a period not to exceed thirty days or
recommend other interim discipline.

RULE 25. CONDUCT CONSTITUTING THREAT OF HARM TO CLIENTS OR
THE PUBLIC
    A. Petition for Interim Suspension. Upon receipt of evidence constituting probable
cause that a lawyer subject to the disciplinary jurisdiction of the Supreme Court has
committed a violation ofthe Rules ofProfessional Conduct or is incapacitated and,in either
case, poses a substantial threat ofserious harm to clients or the public, Disciplinary Counsel
may file a petition with the Supreme Court to have, the lawyer suspended pending
proceedings. The clerk shall send the lawyer a copy ofthe petition to his or her last known
address.
    B. Interim Suspension. Upon review of the petition, the Supreme Court may either
deny the petition or direct the lawyer to show good cause, if any, why the lawyer should
not be suspended during the pendency of either criminal proceedings or disciplinary
proceedings. After providing the lawyer with the opportunity to be heard, the Court may
enter an order suspending the lawyer from the practice of law or may order such other
action as it deems appropriate.
    C. Notice to Clients. A lawyer suspended pursuant to this Rule shall comply with the
notice requirements of Rules 30 and 32.

RULE 26. DISCIPLINE BY.CONSENT
    A. Adjudicatory Panel Approval of Tendered Admission.
    (1) A lawyer against whom a Complaint has been filed may tender to the Office of
Disciplinary Counsel within the time set by scheduling order a conditional admission to
the Complaint, addressing all ofthe alleged rule violations in the Cornplaint, in exchange
for a stated form of discipline.


                                             20
    (2)If accepted by the Office of Disciplinary Counsel, the conditional admission shall
be ,filed and an Adjudicatory Panel shall determine whether to approve or reject it. In the
event the tendered admission is not accepted by the Office ofDisciplinary Counsel and the
Commission, an adjudicatory hearing will be set at the next regular or special hearings
session of the Commission.
    (3) When a tendered conditional admission is submitted to an Adjudicatory Panel, the
tendered conditional admission shall remain confidential until the Supreme Court issues an
order approving or modifying an Adjudicatory Panel's recommendation.
    (4) The Adjudicatory Panel may either approve or reject the tendered admission. The
Adjudicatory Panel may hold a private hearing for the purpose of obtaining information to
aid the Adjudicatory Panel in determining whether to approve or reject the tendered
admission.
        (a)If the tendered admission is approved by the Adjudicatory Panel, such approval
     shall be final ifthe stated form of discipline is a letter of caution, a public admonition,
     probation imposed by an Adjudicatory Panel as provided in Rule 9C ofthese Rules, or
     any combination of these forms of discipline, with or without imposition of costs of
     the proceeding; but, in all other instances, the tendered admission shall be subject to
     approval or rejection by the Supreme Court.
        (b) If the tendered admission is rejected by either the Adjudicatory Panel or the
     Supreme Court, the admission shall be deemed withdrawn and cannot be used against
     the lawyer in any subsequent proceedings.
     B. Affidavit of Consent. A tendered admission shall intlude an affidavit stating the
lawyer's consent to the discipline and that:
    (1) The lawyer's consent is freely and voluntarily tendered, and that the lawyer is not
being subjected to coercion or duress, and that the lawyer is fully aware ofthe implications
of submitting the consent;
    (2) The lawyer is aware that there has been a Complaint filed against the lawyer, the
nature of which the lawyer shall specifically set forth; and
    (3) The lawyer acknoWleclges that the rnaterial facts so alleged are true or the lawyer
submits his or her consent because he or she knows that ifthe case proceeded to a hearing,
he or she could not Successfully defend himself or herself
     The final order of discipline shall 1346 predicated upon the Complaint, the conditional
admission,the affidavit, and such other information and evidence to which the Disciplinary
Counsel and the lawyer may have stipulated, or which may have been elicited at a private
hearing referred to in Rule 26A.
     C. Order of Discipline. If the discipline by consent is a form of discipline that may
be imposed by the Adjudicatory Panel, the Adjudicatory Panel shall enter the order.'In all
other instances in which the proposed discipline has been approved, the Supreme Court
shall enter the order. The order of discipline by consent shall be filed with the Clerk ofthe
Suprerne Court, and a copy thereof shall be served upon the lawyer, the lawyer's counsel,
the Comrnission, Disciplinary Counsel, and the grievant.
     D. Confidentiality. All tendered admission proceedings prior to entry of a consent
discipline order shall be confidential and subject to the provisions ofRule 20 ofthese Rules.

                                              21
Upon entry of an order imposing public discipline, the conditional admission and affidavit
of consent shall be filed with the Clerk of the Supreme Court and made public.

RULE 27. RECIPROCAL DISCIPLINE AND RECIPROCAL DISABILITY
INACTIVE STATUS
    A. Office of Disciplinary Counsel to Obtain Order of Discipline or
Disability/Inactive Status from Other Jurisdiction. Upon being disciplined or
transferred to disability/inactive status in another jurisdiction, a lawyer admitted to practice
in Montana shall prornptly inform the Office ofDisciplinary. Counsel ofsuch action. Upon
notification that a lawyer subject to the disciplinary jurisdiction ofthe Supreme Court has
been disciplined or transferred to disability/inactive status in another jurisdiction,
Disciplinary Counsel shall file a petition, attaching a certified copy of the order, with the
Supreme Court.
    B. Notice Served Upon the Lawyer. Upon receipt ofDisciplinary Counsel's petition,
the Court shall issue an order directing the lawyer to inform the Court, within thirty days
from the date of service, of any claim by the lawyer predicated upon the grounds set forth
in Rule 27D,that the imposition ofthe identical discipline or transfer to disability/inactive
status in the state of Montana would be unwarranted and the reasons therefor. A copy of
the order from the other jurisdiction shall be attached to the order.
    C. Effect of Stay of Discipline in Other Jurisdiction. In the event the discipline
imposed in another jurisdiction has been stayed, any reciprocal discipline imposed in
Montana may be deferred until the stay expires.
    D. Discipline to be Imposed or Transfer to Disability/Inactive Status. Upon
expiration ofthirty days from service of the order pursuant to the provisions of Rule 27B,
the Supreme Court shall impose the identical discipline or transfer to disability/inactive
status unless the lawyer demonstrates, or the Court finds that upon the face of the record
from which the discipline was predicated it clearly appears that:
    (1) The procedure was so lacking in notice or opportunity to be heard as to constitute
a deprivation of due process;
    (2)There was such infirmity of proof establishing the misconduct as to give rise to the
clear conviction that the Supreme Court could not, consistent with its duty, accept as final
the conclusion on that subject;
    (3)The imposition ofthe same discipline by the Supreme Court would result in grave
injustice; or
    (4) The misconduct established warrants substantially different discipline in the state
of Montana.
    If the Supreme Court determines that any of those elements exist, it shall enter such
other order as it deems appropriate.
    E. Conclusiveness of Adjudication in Other Jurisdiction. In all other aspects, a
final adjudication in another jurisdiction that a lawyer has been guilty of misconduct or
transferred to disability/inactive status shall establish conclusively the misconduct or
disability for purposes of proceedings in Montana.


                                              22
RULE 28. DISABILITY/INACTIVE STATUS
    A. Automatic Transfer to Disability/Inactive Status. The Supreme Court shall enter
an order immediately transferring a lawyer to disability/inactive status upon receipt of a
certified copy of a judgment, order, or other appropriate document demonstrating that,the
lawyer:
    (1) Was found to be incapable of assisting in his or her own defense in a criminal
action;
    (2) Was acquitted of a crime based on mental disease or defect;
    (3) Had a guardian or conservator appointed, but not a temporary guardian or
conservator, for his or her person or estate on a judicial finding of incapacity; or,     •
    (4) Was involuntarily committed to a mental health facility.
A copy of the order shall be served, in the manner the Court may direct, upon the lawyer,
his or her guardian, or the director of the institution to which the lawyer has been
committed.
    B. Assertion of Inability to Assist in Defense. If, during the course of a disciplinary
investigation or proceeding,'a lawyer alleges an inability to assist in his or her defense due
to mental or physical incapacity, Disciplinary Counsel shall notify the Court. The Court
shall immediately transfer the lawyer to disability/inactive status until further order of the
Court.
     C. Notice of Transfer. Unless otherwise ordered by the Court, notice of transfer to
disability/inactive status shall be given to those persons and in the manner provided in Rule
30. All orders transferring a lawyer to or from disability/inactive status are public.
    D. Term of Disability/Inactive Status. Transfer to disability/inactive status, unless
otherwise specified by order, shall be for an indefmite period and may include such terms
and conditions for transfer to active status as may be appropriate.
    E. Stay of Disciplinary Proceedings. Pending disciplinary proceedings shall be
deferred during the period a lawyer is on disability/inactive status. Such proceedings shall
be heard and disposed of as provided in these Rules upon reinstatement of the lawyer to
active status.
    F. Reinstatement to Active Status.
    (1)A lawyer transferred to disability/inactive status may petition for transfer to active
status after six inonths or such other time period specified in the order of transfer, or in
subsequent oiders.
    (2)Upon receipt of a petition for transfer to active status, the Adjudicatory Panel shall
schedule a hearing on the petition as soon as practicable. Proceedings for transfer to active
status shall be conducted in the same manner as proceedings pursuant to Rule 29. Upon
motion by Disciplinary Counsel, the chairperson of the Adjudicatory Panel may order
examination ofthe lawyer by qualified experts.
    (3) A lawyer transferred to disability/inactive status based on an assertion of an
inability to assist in his or her defense of disciplinary proceedings due to mental or physical
incapacity must show by clear and convincing evidence the lawyer did in fact suffer from
a condition that prevented the lawyer from assisting in his or her defense and that the lawyer
can now assist in his or her defense.

                                              23
    (4)Except as otherwise provided in these Rules, any other petition for transfer to active
status shall be granted upon a showing by clear and convincing evidence that the disability
has been removed.
    (5) A lawyer previously judicially declared incompetent may petition for immediate
transfer to active status, without hearing, upon proof ofjudicial declaration ofcompetency
by a court of competent jurisdiction.

RULE 29. REINSTATEMENT FOLLOWING DISCIPLINE
     A. After Suspension of Six Months or Less. A lawyer suspended for no more than
six months may resurne practice at the end of the period of suspension by filing with the
Court, and serving upon the Administrative Officer of the Commission and Disciplinary
Counsel, an affidavit stating that the lawyer has fully complied with the requirements of
the suspension order, and has paid any required fees and costs ordered by the Court.
    B. After Disbarment or Suspension for More Than Six Months. Subject to the
limitations set forth in Rule 29C, any lawyer who shall have been disbarred or who shall
have been suspended indefinitely or for more than six rnonths may, by verified petition,
apply for:
    (1) An order of reinstatement;
    (2)An order shortening the term of a fixed period of suspension; or
    (3)An order modifying an order ofindefinite period of suspension by fixing a definite
period of suspension.
     The petition shall bear the case nurnber and caption appearing in the order ofdiscipline.
An original and seven copies shall be filed with the Clerk of the Supreme Court. The
lawyer shall serve a copy of the petition on the Commission and on Disciplinary Counsel.
The petition shall set forth the facts that the lawyer contends show that he or she has
rehabilitated himself or herself, and that he or she is entitled to have the order of discipline
vacated, terminated, or rnodified.
     C. Time for Filing Petition.
    (1) A lawyer suspended from practice rnay not petition for reinstatement earlier than
ninety days prior to the end of the period of the fixed term or minimum fixed term of the
suspension.
    (2) A lawyer serving an indefinite suspension beyond the minimum fixed term may
petition for reinstatement at ariy time.
    (3) A disbarred lawyer may not petition for reinstatement until five years after the
effective date of disbarment.
     D. Hearing and Notice on Application. Upon receipt of a petition, the Commission
shall, within ninety days after receipt ofsuch petition, or such later date as may be mutually
agreed upon by petitioner and the Commission,schedule an Adjudicatory Panel hearing on
the petition. The petitioner shall have the burden of demonstrating by clear and convincing
evidence that he or she meets the following criteria or, if not, has presented good and
sufficient reason why he or she should nevertheless be reinstated:



                                              24
    (1)The lawyer has fully complied with the terms of all prior disciplinary orders;
    (2) The lawyer has not engaged nor attempted to engage in the unauthorized practice
oflaw;
    (3)Ifthe lawyer was suffering under a physical or mental disability or infirmity at the
time of suspension, including alcohol or other drug abuse, the disability or infirmity has
been removed,and where alcohol or other drug abuse was a causative factor in the lawyer's
misconduct, the lawyer:
       (a)has pursued appropriate rehabilitative treatment; and
       (b)has abstained from the use of alcohol or other drugs for at least one year, and is
    likely to continue to abstain from alcohol or other drugs;
    (4)The lawyer recognizes the wrongfulness and seriousness ofthe misconduct;
    (5)The lawyer has not engaged in any other professional misconduct since suspension;
    (6)The lawyer has the requisite honesty and integrity to practice law; and
    (7)The lawyer has kept informed about recent developments in the law and is
competent to practice.
    The proceedings before the Adjudicatory Panel relating .to such petition shall be
governed .by the applicable provisions of these rules governing hearings in disciplinary
proceedings including Rule 20 concerning confidentiality, unless otherwise provided
herein or unless otherwise ordered by the Court.
    Notice of such hearing shall be given to the public in such manner and to such extent
as the Adjudicatory Panel deems appropriate in each case. In any event, notice of such
application or petition shall be given to the Supreme Court, all ofthe Judges ofthe District
Courts ofthe State ofMontana, all ofthe Federal District Judges ofthe District ofMontana,
and the Executive Director of the State Bar of Montana. The notice of hearing shall set
forth that any interested person may testify at the hearing.
    Disciplinary Counsel may investigate the contentions set forth in the petition for
reinstatement and present relevant evidence at the hearing.
    E. Deposit for Cost.of Proceeding. Upon receipt of a petition for reinstatement, an
Adjudicatory Panel, before proceeding further, may require the petitioner to deposit with
the Commission an amount deemed reasonable by the Commission to cover anticipated
costs ofthe reinstatement proceedings.
    F. Recommendation of Commission and Action by Court. The Adjudicatory Panel
shall make a written recommendation to the Supreme Court on the petition for
reinstaternent, including the imposition of such conditions to reinstatement as it deems
appropriate to protect the public interest. Thereupon the Supreme Court shall, in the
exercise of its discretion, take such action as it deems advisable.

RULE 30. NOTICE TO CLIENTS AND OTHERS
    A. Recipients of Notice and Contents of Notice. Unless otherwise ordered by the
Adjudicatory Panel or the Supreme Court, within ten days after the date ofthe order ofthe
Court imposing the discipline of disbarment or suspension,the lawyer shall notify or cause
to be notified by registered or certified mail, return receipt requested:
    (1)A11 clients being represented in pending matters;

                                            25
    (2)Any co-counsel in pending matters;
    (3) Any opposing counsel in pending matters or, in the absence of such counsel, the
adverse parties, that the Court has ordered the disbarment or suspension ofthe lawyer and
that the lawyer is therefore disqualified to act as a lawyer after the effective date of the
order; and
    (4) any court in which the respondent attorney appears as counsel of record in any
pending matter in compliance with Uniform District C.ourt Rule 10(and any corresponding
Local Rule), as well as § 37-61-403, MCA.
     B. Notice to Clients of Lawyers Who Are Disbarred or Suspended. The lawyer
shall deliver to all clients being represented in pending rnatters any papers or other property
to which they are entitled and shall notify them and any counsel representing thern of a
suitable time and place where the papers and other property may be obtained, calling
attention to any urgency for obtaining the papers or other property.
     C. Notification to Court. In the event the client does not obtain another lawyer before
the effective date ofthe disbarment or suspension,it shall be the responsibility ofthe lawyer
to notify in writing the judge ofthe court having jurisdiction of the pending matter ofthe
circumstances.

RULE 31. EFFECTIVE DATE OF ORDER,WINDING UP OF AFFAIRS
    Orders imposing discipline shall be effective immediately upon entry unless the
Adjudicatory Panel or the Supreme Court specifies otherwise in the order. The lawyer,
after entry of a disbarment or suspension order, shall not engage as a lawyer for any new
case or legal matter of any nature. The lawyer shall refund any part of any fees paid in
advance which have not been earned.

RULE 32. AFFIDAVIT FILED WITH COURT
     Within twenty days after the effective date of the disbarment or suspension order, the
lawyer shall file with the Supreme Court, the Adjudicatory Panel, and the Disciplinary
Counsel an affidavit showing:'
    (1) The lawyer has fully cornplied with the provisions.of the order and with these
Rules;
    (2)A list.of all other state, federal, and administrative jurisdictions to which the lawyer
is admitted to practice; and
    (3) The lawyer's residence or other addresses where communications may thereafter
be directed to him or her.

RULE 33. APPOINTMENT OF TRUSTEE TO PROTECT CLIENTS'INTERESTS
    A. Appointment of Trustee. If a lawyer has been disbarred or suspended, or is
deceased, disabled, or missing, and there is reasonable cause to believe it is necessary to
protect the interests of a lawyer's clients, and no partner, personal representative, or other
responsible party capable of conducting the lawyer's affairs is known to exist, a district
judge in the judicial district in which the lawyer maintained his or her practice shall appoint


                                              26
an attorney or attorneys, including attorneys on inactive or senior status, as trustee over the
lawyer's practice.
     B. Terminology.
    (1)"Disabled" means that a lawyer has a physical or mental condition resulting from
accident, injury, disease, chemical dependency, mental health problems, or age that
significantly impairs the lawyer's ability to practice law. The term includes, but is not
limited to, a lawyer who has been transferred to disability/inactive status.
    (2)"Missine means that a lawyer is unavailable or unwilling to attend to the needs of
his or her client(s) for a period beyond what is reasonable and customary to the practice of
law and/or by conduct has demonstrated that he or she is unlikely to properly discharge his
or her professional duties in the future.
     C. Procedure. The Office of Disciplinary Counsel shall file an ex parte verified
petition, which may be based on hearsay, requesting the appointment of a trustee with the
clerk of the district court for any county in the judicial district in which the lawyer
maintained his or her practice. The petition may be filed without notice. The clerk shall
send the lawyer a copy of the petition at his or her last known address. If a district judge
in the judicial district in which the lawyer maintained his or her practice is unavailable, any
district judge may consider the petition. The court may grant or deny the petition without
a hearing. All orders issued by a district judge pursuant to this Rule shall be served upon
the lawyer at his or her last known address.
     D. Duties and Powers 'of Trustee. Upon appointment, the .trustee shall take
reasonable ineasures to protect the interests of the lawyer's clients. Such measures may
include, but are not limited to, the following:
    (1)Take possession of and examine the files and records ofthe law practice and obtain
information as to any pending matters which may require attention;
    (2)Provide notice to the lawyer's active clients of the lawyer's status;
    (3)Provide a client with his or her file on request;
    (4) With leave ofthe court, destroy any inactive or closed files;
    (5) With leave of the court, access and take possession of the lawyer's operating and
trust bank accounts and, upon approval of the court, refund any unearned fees or funds
belonging to third persons;
    (6) Make appropriate distribution, upon approval of the court, of any other assets in
the lawyer's possession belonging to the lawyer, clients, or third persons;
    (7)Notify persons and entities who appear to be clients ofthe lawyer that it may be in
their best interest to obtain replaceinent counsel and advise them, when appropriate, of any
statute of limitations;
    (8) Apply for stays and extensions of time pending employment of replacement
counsel by a client;
    (9) Make referrals to replacement counsel with the agreeinent of a client or accept
representation of a client with the agreernent of the client;
    (10) Retain the services of other professionals and third parties when necessary to
perform the trustee's duties; and,
    (11)Obtain further court orders or other reliefnecessary to perform the trustee's duties.

                                              27
     E. Review of Court Orders. Within thirty days from the filing of any order issued
pursuant to this rule, the lawyer or someone on his or her behalf, a client or former client,
or any other interested person may file a written request that the court reconsider its order
de novo. Within thirty days ofthe filing ofthe court's decision reconsidering its order, the
trustee, the lawyer or someone on his or her behalf, a client or former client, or any other
interested person may file a petition requesting review of the decision with the Supreme
Court.
     F. Protection of Client Information. A trustee shall not be permitted to disclose any
inforrnation contained in any client file without the consent of the client to whom the file
relates, except as necessary to carry out the trustee's duties.
     G.Expenses. Any fees and expenses associated with the appointment ofa trustee shall
be paid by the Office of Disciplinary Counsel. The Office of Disciplinary Counsel may
negotiate the fees and expenses for which it will be responsible prior to the attorney's
appointment as trustee. The Office of Disciplinary Counsel shall be entitled to
reimbursement from the lawyer for whom the trustee is appointed.
     H. Final Report. When the purposes ofthe trusteeship have been accomplished with
respect to the lawyer's law practice, the trustee shall file a final report and an accounting
of all funds and property coming into the custody ofthe attorney trustee. The trustee shall
serve a copy ofthe final report on the Office ofDisciplinary Counsel and upon the lawyer
at his or her last known address. Upon the filing ofthe final report, the trustee is discharged
frorn further duties, subject to further order ofthe court.
     I. Immunity. A trustee shall be immune from suit for any conduct undertaken in good
faith in the course of performing his or her duties. This immunity shall.not extend to any
matter in which a trustee has assumed representation of a client as an attorney.

RULE 34. VERIFICATION OF BANK ACCOUNTS
     Whenever Disciplinary Counsel has probable cause to believe that the bank accounts
of a lawyer that contain, should contain, or have contained funds belonging to clients have
not been properly maintained or that the funds have not been properly handled,
Disciplinary Counsel may initiate an investigation for the purpose ofverifying the accuracy
and integrity of all bank accounts maintained by the lawyer, and an investigator may be
appointed by Disciplinary Counsel for that purpose.
    Investigations, examinations, and verifications shall be conducted so as to preserve the
private and confidential nature of the lawyer's records insofar as is consistent with these
Rules and the attorney-client privilege, provided however that all investigatory materials
may be provided to, or exchanged with,the State Bar ofMontana Lawyers' Fund for Client
Protection.

RULE 35. EFFECTIVE DATE
    These rules are effective January 1, 2021, provided however that any matter then
pending shall be concluded under the rules existing on the date the Complaint was filed.



                                              28